Citation Nr: 1430562	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-05 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected burial benefits. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from September 1945 to March 1947.  He died in March 2006.  The appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed the physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran died in March 2006 while hospitalized at a VA Medical Center. 

2.  The appellant paid for the Veteran's burial expenses in 2006 in the amount of $4,592.62. 

3.  In October 2006, VA was on notice that the appellant had paid for the Veteran's burial expenses, but did not provide the appellant with an application for burial benefits.  

4.  The appellant filed a claim seeking reimbursement in June 2009.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected burial benefits are met.  
38 U.S.C.A. §§ 2302, 2303, 2304 (West 2002); 38 C.F.R. §§ 3.1600-3.1610 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Burial Benefits Legal Criteria

A burial allowance is payable under certain circumstances to cover some of a deceased veteran's burial, funeral, and transportation expenses.  38 U.S.C.A. 
§§ 2302, 2303; 38 C.F.R. § 3.1600.  If a veteran's death is not service-connected, as in this case, payment of a burial allowance may be made, provided that one of the following four conditions is met: (1) the deceased veteran served during a period of war and was discharged or released from active service for a disability; (2) at the time of death, the veteran was in receipt of compensation (or but for the receipt of military retired pay the veteran would have been in receipt of VA compensation); (3) at the time of death, the veteran was in receipt of pension; or (4) the veteran had an original or reopened claim pending for either pension or compensation at the time of death, and there was on the date of death sufficient evidence in the claims file to have supported an award.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b)(1), (2), (3).  

Claims for burial allowance may be made by the funeral director, if the entire bill or any balance remains unpaid, the individual whose personal funds were used to pay burial, funeral, and transportation expenses, or the executor or administrator of the estate of the veteran or the estate of the person who paid the expenses of the veteran's burial or provided such service.  38 C.F.R. § 3.1601(a)(1).  An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. 
§ 3.1600(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a). 

Burial Benefits Analysis

In this case, the Veteran's daughter contends that she paid to the funeral home and cemetery the amount of $4,592.62 for the Veteran's burial, headstone, services, embalming and storage of the body, and transportation from the VA Medical Center (VAMC) where her father died.  She seeks reimbursement for the burial expenses from VA.    

After review of the record, the Board finds that the Veteran had an original claim pending for pension at the time of his death in March 2006, and there was on the date of death sufficient evidence in the claims file to have supported an award of pension.  The Veteran served for more than 90 days during a period of war.  Also, at the time that the Veteran filed the February 2006 VA pension claim, he had been hospitalized at a VAMC for five days and reported that Alzheimer's dementia prevented him from working.  Less than a month later, the Veteran died of acute myocardial infarction of one day duration, pneumonia of one week duration, with the significant condition contributing to death but not resulting in the underlying cause listed as Alzheimer's dementia.  In consideration of the foregoing, and resolving reasonable doubt in the appellant's favor, the Board finds that the evidence showed that the Veteran was permanently and totally disabled from the nonservice-connected disabilities on the date of his death.  For these reasons, the Board finds that basic eligibility for a burial allowance has been established.  See also October 2006 RO decision (finding that the Veteran was eligible for burial, plot, and transportation allowance).  

The Board next finds that the appellant's claim for burial benefits was timely filed.  The evidence shows that the Veteran died in March 2006 while hospitalized at the James A. Haley Veterans Hospital (i.e., a VAMC).  See March 2006 death certificate and February 2010 letter from the appellant.  Later that month (i.e., in March 2006), an application for burial benefits was filed by the Veteran's surviving spouse (i.e., the appellant's mother).  In October 2006, the RO denied the claim for burial allowance based on documentation from the funeral home showing that the appellant, not the surviving spouse, paid for the Veteran's funeral expenses; therefore, she (i.e., the surviving spouse) was not the proper claimant.  

The appellant paid for the Veteran's burial expenses in 2006 in the amount of $4,592.62.  In October 2006, VA was on notice that the appellant had paid for the Veteran's burial expenses, but did not provide the appellant with an application for burial benefits.

The appellant's application for burial benefits was received in June 2009, more than two years after the Veteran's burial.  The fact that the appellant filed a formal claim for burial benefits more than two years after the Veteran's burial is not in dispute.  Nevertheless, VA had knowledge as early as October 2006 that the appellant had paid for the Veteran's funeral expenses, and had apparent entitlement at that time.  See 38 C.F.R. § 3.150(b) (2013).  The October 2006 denial of burial allowance for the Veteran's surviving spouse specifically identified the appellant as the proper claimant.  Because the RO did not then contact the appellant with an application for burial benefits, the Board finds that an informal claim for burial benefits was pending from that time until the filing of the formal claim in 2009; therefore, the appellant's claim for burial benefits was timely filed.  See generally Shields v. Brown, 8 Vet. App. 346 (1995).  

The Board further finds that the evidence shows that the appellant used her personal funds to pay $4,592.62 toward the funeral expenses for the Veteran, and is, therefore, a proper claimant.  In support of the appeal, the appellant submitted three cancelled checks made payable to the funeral home that performed services for the Veteran dated in March 2006 totaling $4,592.62.  Because the evidence shows that basic eligibility for burial benefits was established, the claim for burial benefits was timely filed, and the appellant used her personal funds to pay for the burial expenses for the Veteran, the criteria for to nonservice-connected burial benefits are met.  As the Board has granted the appeal in full, discussion of VA's obligations to notify and assist claimants is rendered moot.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).


ORDER

Nonservice-connected burial benefits are granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


